                                                                                Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION




JUAN CARLOS ALMONTE,

                  Plaintiff,

v.                                              CASE NO. 4:19cv174-RH-CAS

NEW YORK STATE,
CORRECTIONAL GUARD
BALMER et al.,

                  Defendants.

_____________________________/


                                ORDER FOR TRANSFER


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 2, and the plaintiff’s later filings, ECF Nos. 4 and 5.

Upon consideration,

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. This case is transferred to the United States District Court for the Western

District of New York, Rochester Division. The clerk must take all steps necessary




Case No. 4:19cv174-RH-CAS
                                                                  Page 2 of 2




to effect the transfer.

         SO ORDERED on June 11, 2019.

                                   s/Robert L. Hinkle
                                   United States District Judge




Case No. 4:19cv174-RH-CAS
